Gtlfillan, G. J.
There was no evidence that would justify a finding of a .contract between the parties subsequent to the written contract. It could not be claimed that, with Exhibit D in force, *209there would be any basis for the action. All prior and contemporaneous negotiations and parol agreements on the matters covered by that contract were of course merged in it. Unless, therefore, the plaintiff claims that his signature to that contract was fraudulently obtained, his action must fail.
On that point we do not think there was evidence sufficient to make it a question for the jury. There is nothing on the point but the testimony of plaintiff, and, to state that most strongly in his favor, there had been a prior oral agreement for a warranty more favorable to him than that in Exhibt D. That exhibit was made up by filling with a pen blanks in a printed form containing the order for the machine and the warranty, the latter being in somewhat smaller type than the former, though not so small as to be difficult to read, and it was the last thing before, and immediately over, the place for the plaintiff’s signature. After it was filled up, plaintiff went into the office of defendant’s agent to sign it. It was getting to be dark, and there was no lamp lighted, though he does not state the hour. Another witness says 5 o’clock, October 11th. Plaintiff picked up the paper, and held it in his hands as though reading it, when one Ramage, who appears to have been a clerk of defendant’s agent, said to him that it was only the order for the machine; when plaintiff, without reading it, laid it down on the table, and signed it.
To make out a case of fraud, it must appear that Ramage said to plaintiff that the paper was only the order for the machine, with the fraudulent intent to induce him to sign the paper without knowing its contents. Under the circumstances, a jury would not be justified in concluding there was such fraudulent intent. The paper was just what Ramage said, — an order for the machine, containing conditions upon which it was to be delivered and received. If, as said in McCall v. Bushnell, 41 Minn. 37, (42 N. W. 545,) “the instrument itself, knowingly executed, becomes a strong ‘wall of evidence,’ not to be lightly overcome by unsatisfactory oral testimony,” a verdict against the instrument on such evidence as the foregoing cannot be sustained.
Judgment reversed.
Buck, J., absent, sick, took no part.